Citation Nr: 1522456
Decision Date: 05/28/15	Archive Date: 07/07/15

DOCKET NO. 08-00 375A	)       DATE  MAY 28 2015

On appeal from the Department of Veterans Affairs Regional Office in Indianapolis, Indiana

THE ISSUES

1. Entitlement to a waiver of service-connected compensation benefits in the amount of $3,629, to include the preliminary issue of the validity of the debt.

2. Entitlement to an earlier effective date for the addition of the Veteran's spouse to his award.

REPRESENTATION 

Veteran represented by:      Veterans of Foreign Wars of the United States

ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1953 to September 1978. This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2006 decision issued by the Committee on Waivers and Compromises (Committee) of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case. A review of the documents in the Virtual VA file reveals documents that are duplicative of the evidence in the VBMS file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.

REMAND

In his January 2008 Substantive Appeal, the Veteran requested a Board videoconference hearing in connection with his claims for a waiver of overpayment and an earlier effective date for the addition of his spouse to his award. This request was also noted in a March 2014 Certification of Appeal. It does not appear that any action has been taken to schedule the Veteran for his requested hearing. Nor has the Veteran withdrawn this request. A hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person. See 38 C.F.R. §§ 20.700, 20,703, 20.704 (2014). In light of the above, and because the RO schedules Board videoconference hearings, a remand of this appeal is necessary to afford him his requested hearing.

-2-

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board videoconference hearing in accordance with his January 2008 request. Appropriate notification should be given to the Veteran and his representative and such notification should be documented and associated with the claims file.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

K. MILLIKAN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).

-3-




